Citation Nr: 0010878	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee injury, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The appellant's service-connected right knee disability 
was manifested, prior to May 30, 1995, by complaints of 
locking and giving way, with objective findings for joint 
line tenderness, medial (not lateral) instability, patellar 
grinding, medial and lateral menisci tears, and flexion to 98 
degrees and extension to 0 degrees.

2.  The appellant's service-connected right knee disability 
was manifested, from August 1, 1995, to January 16, 1998, by 
exquisite pain on all active and passive movement of the 
knee, severe lateral instability with flexion to 90 degrees 
and extension to 15 degrees, and x-ray findings for early 
degenerative joint disease.

3.  The appellant's service-connected right knee disability 
was manifested, from March 1, 1998, by complaints of moderate 
knee pain with tingling and numbness and history of falls, 
and objective findings for moderate painful motion with 
flexion to 130 degrees and extension to -10 degrees, edema, 
tenderness, and patellar grinding.

4.  The appellant's only service-connected disability is 
residuals of right knee injury, status post arthroscopies, 
rated at the 20 percent disability level; he is not unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent prior to May 30, 1995, for residuals of right knee 
injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5257 
(1999).

2.  The schedular criteria for a 30 percent evaluation from 
August 1, 1995 to January 16, 1998, for residuals of right 
knee injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5257 
(1999).

3.  The criteria for a 10 percent evaluation for arthritis 
and instability of the knee with limitation of motion from 
August 1, 1995, to January 16, 1998, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5003-5010 (1999); VAOPGCPREC 23- 97, 
62 Fed. Reg. 63604 (1997).

4.  The schedular criteria for an evaluation in excess of 20 
percent from March 1, 1998, for residuals of right knee 
injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5257 
(1999).

5.  The criteria for a 10 percent evaluation for arthritis 
and instability of the knee with limitation of motion from 
March 1, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5003-5010 (1999); VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 
(1997).
6.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increase

The appellant contends that the 20 percent evaluation 
assigned his service-connected  right knee disability does 
not reflect adequately the severity of his knee 
symptomatology.  He asserts that the evaluation should be 
increased based on knee pain that requires use of medication, 
an inability to perform the normal working functions of the 
knee, such as, kneeling, and an inability to work because of 
knee problems.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disability is 
more severe, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

In this case, service connection for status post right knee 
strain, with rupture of the medial collateral ligament, was 
established by a rating decision dated September 1971.  A 10 
percent disability evaluation was assigned under the rating 
schedule, diagnostic code 5257.  In June 1994, the appellant 
requested an increased disability evaluation for his right 
knee disability.  He reported that his right knee disability 
was manifested by swelling, weakness, pain, and an inability 
to stand, which prevented him from working.  Thereafter, a 20 
percent disability evaluation was assigned, effective from 
June 9, 1994.  A 100 percent temporary total disability 
evaluation was assigned effective May 30, 1995, and the 20 
percent disability evaluation was resumed, effective August 
1, 1995.  A second 100 percent temporary total disability 
evaluation was assigned effective January 16, 1998, and the 
20 percent disability evaluation was subsequently resumed, 
effective March 1, 1998.

In view of the three different periods for possible increased 
disability benefits, the Board will consider whether an 
increased evaluation is warranted prior to May 30, 1995, from 
August 1, 1995 to January 16, 1998, and from March 1, 1998.

Under diagnostic code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires severe impairment of the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

A.  Prior to May 30, 1995

The Board finds that the clinical findings of record prior to 
May 30, 1994, do not reveal a right knee disability picture 
that warrants an evaluation in excess of 20 percent.  VA 
outpatient treatment records dated October 1993 to July 1994 
reflect complaints of right knee pain, swelling, and giving 
way.  However, an x-ray study dated March 1993 was negative 
for degenerative joint disease or arthritis, and the 
pertinent clinical finding show no evidence of instability or 
limited range of right knee motion.  Clinical findings 
revealed joint line tenderness and swelling.  McMurray's 
testing was also positive.  The Board notes that the term 
"McMurray's testing" is defined as a test for identifying 
whether there is a tear of the medial meniscus of the knee 
joint.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th Edition, 
at 1685.  Treatment records further show that the appellant 
was scheduled for arthroscopic surgery for repair of torn 
medial meniscus.  The appellant was also seen on separate 
occasions for removal of fluid from the knee.  A VA 
examination in August 1994 reflects complaints of locking and 
giving way, along with weakness and pain.  Objectively, there 
was severe crepitus, patellar grinding, and medial 
instability, but there was no lateral instability.  
Tenderness to palpation was shown.  The range of right knee 
motion was 0 to 98 degrees.  It was noted that the appellant 
had a pending arthroscopy.  The diagnosis was status post 
right knee sprain, patellar tendinitis, knee contractures, 
and medial meniscus tear.  An MRI (magnetic resonance 
imaging) scan in October 1994 confirmed tears of both the 
medial and lateral menisci of the right knee.

Private treatment records from Brisas Medical Center dated 
1992 to 1994 reflect complaints of severe right knee pain and 
swelling, treated conservatively.  A statement from the 
appellant's private physician, dated June 1994, reflects that 
the appellant was seen for right knee problems and that he 
was "totally disabled for performing any type of work that 
[illegible]".  A private treatment report dated August 1994 
from a physical therapy clinic reflects that the appellant 
underwent 10 sessions for continuous bilateral knee pain that 
limited his walking and caused acute at night time; the 
diagnosis was bilateral chronic knee pain and he was noted to 
walk with a cane.  Additionally, a general medical report 
dated August 1994, prepared for the Social Security 
Administration disability determination program, reflects 
that the appellant reported a history of severe pain and 
inflammation of the right knee along with an inability to 
flex the knee or walk.  Objectively, there was edema of the 
pretibial region of the knee.  Private treatment records 
dated December 1994 reflect that the appellant was scheduled 
for right knee surgery in February 1995; it was noted that 
the appellant walked with a cane since injuring his left knee 
in March 1994.

The criteria for an evaluation in excess of 20 percent under 
diagnostic code 5257 are not met.  Severe knee impairment 
with recurrent subluxation or lateral instability is not 
shown by the objective medical findings.

The Board has also considered whether an increased evaluation 
could be assigned for the appellant's right knee disability 
on the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet App 202 (1995).  However, the Board finds that 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, do not 
apply since diagnostic code 5257 is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet.App. 7, 9 
(1996).

A rating higher than the currently assigned 20 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The appellant has not 
been shown to have flexion limited to 15 degrees or extension 
limited to 20 degrees, which is required for an evaluation in 
excess of 20 percent under Diagnostic Code 5260 or 5261.  On 
a VA examination dated August 1994, the appellant had flexion 
to 98 degrees and extension to 0 degrees.  Further, the 
record shows no x-ray evidence of arthritis in the right 
knee.  Therefore, a separate rating under Diagnostic Code 
5010-5003 is not warranted.  VAOPGCPREC 23- 97, 62 Fed. Reg. 
63604 (1997) (A claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 based on additional disability).  Finally, in 
absence of evidence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating of the appellant's 
disability under any other diagnostic code.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5256, 5262.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
in excess of 20 percent for residuals of right knee injury 
prior to May 30, 1995.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55-56 (1990).

B.  From August 1, 1995 to January 16, 1998

The Board finds that the clinical findings of record for the 
period from August 1, 1995, to January 16, 1998, reveal a 
right knee disability picture that warrants an evaluation of 
30 percent.  VA outpatient treatment records dated May 1995 
to October 1996 reflect continued complaints of right knee 
pain and instability, with x-ray findings in April 1996 for 
early degenerative joint disease of the knee joint.  The 
appellant reported similar complaints at his December 1996 
personal hearing, where he testified along with his spouse.  
Additionally, on VA examination of the right knee in February 
1997, there was severe lateral instability on stress valgus 
and exquisite pain objectively on all active and passive 
movement of the knee.  There was also patellar grinding, 
patellar hypermobility, and crepitus.  The range of right 
knee motion was 15 (extension) to 90 (flexion) degrees and 
there was mild weakness of the extensor muscle quadriceps, 
graded as 4/5.  The diagnosis was right knee sprain, status 
post arthroscopy and degenerative joint disease with effusion 
by x-ray.

A private treatment note dated June 1996 and a private 
medical statement dated December 1997 reflect that the 
appellant was seen by his private physician for right knee 
complaints.

The Board has also considered whether an evaluation greater 
than 30 percent could be assigned for the appellant's right 
knee disability on the basis of functional loss due to 
objective evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, supra.  However, the Board finds that 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, do not 
apply since diagnostic code 5257 is not predicated on loss of 
range of motion.  See Johnson supra. at 7, 9.

A rating higher than the 30 percent is not warranted under 
either of the diagnostic codes pertaining to limitation of 
flexion or extension of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 and 5261.  A schedular evaluation 
greater than 30 percent is not available for limitation of 
flexion and the appellant has not been shown to have 
extension limited to 30 degrees or more, which is required 
for an evaluation in excess of 30 percent under diagnostic 
code 5261.  Also, in absence of evidence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating of 
the appellant's disability under any other diagnostic code.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262.

However, a separate 10 percent rating is warranted for 
arthritis under 5003-5010 as the medical findings for this 
period of time are positive for arthritis and instability of 
the right knee joint with limitation of motion.  See 
VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 (1997) (A claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 based on 
additional disability).

C.  From March 1, 1998

The appellant was assigned a 100 percent temporary evaluation 
for right knee disability effective between January and March 
1998 based on arthroscopic surgery on the right knee in 
January 1998.  Thereafter, the 20 percent evaluation for 
right knee disability was assigned, effective March 1, 1998.

While a VA examination of the right knee was conducted in 
February 1998, this was too proximate to the January 1998 
surgery and the examiner was unable to fully test the right 
knee for instability, effusion, weakness, redness, heat, 
abnormal movement, etc.  It was noted that the appellant had 
5 centimeters of swelling of the right knee and that he 
walked with a limp on the right side due to severe swelling 
of the right knee.

On VA examination of the right knee in July 1998, the 
appellant reported moderate pain on both sides of the right 
knee associated with tingling and numbness, with a history of 
falls.  He denied taking painkillers at this time.  He 
reported that walking aggravated his knee and that he could 
not kneel.  Medication and ice packs reportedly alleviated 
his symptoms.  The appellant stated that he used a cane to 
prevent falls.  He denied episodes of dislocation or 
recurrent subluxation during the last year, but referred to 
instability.  The range of right knee motion was -10 degrees 
on extension and 130 degrees on flexion.  There was moderate 
painful motion, edema, moderate tenderness to palpation, mild 
objective evidence of weakness with guarding, crepitus, and 
patellar grinding.  However, there were no clinical findings 
for effusion, subluxation, or instability.  Also, there were 
no clinical findings for redness, heat, or abnormal movement.  
Moderate, congenital, bilateral knee genu valgus deformity 
was noted.  The examiner commented that there was a normal 
gait cycle, no ankylosis, and no leg discrepancy.  The 
diagnosis was status post right knee sprain, status post 
arthroscopies.

Upon review of the appellant's complaints along with the 
objective medical findings since the appellant's most recent 
arthroscopic surgery (of record), the Board finds no basis 
for the assignment of a rating in excess of the currently 
assigned 20 percent rating under diagnostic code 5257.  
Severe right knee impairment with recurrent subluxation or 
lateral instability is not shown by the most recent VA 
examination conducted in July 1998.  Additionally, the Board 
has also considered whether an increased evaluation could be 
assigned for the appellant's right knee disability on the 
basis of functional loss due to objective evidence of pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  
However, as indicated above, the Board finds that 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not apply 
since diagnostic code 5257 is not predicated on loss of range 
of motion.  See Johnson supra. at 7, 9.

A rating higher than the currently assigned 20 percent since 
March 1, 1998, is not warranted under either of the 
diagnostic codes pertaining to limitation of motion of the 
knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  The appellant has not been shown to have flexion 
limited to 15 degrees or extension limited to 20 degrees, 
which is required for an evaluation in excess of 20 percent 
under Diagnostic Code 5260 or 5261.  On recent VA 
examination, the appellant had flexion to 130 degrees and 
extension to -15 degrees.  Further, while the record shows x-
ray evidence of arthritis in the right knee in April 1996, 
the most recent VA examination findings were negative for 
instability.  Therefore, a separate rating under Diagnostic 
Code 5010-5003 is not warranted.  VAOPGCPREC 23- 97, 62 Fed. 
Reg. 63604 (1997).  Finally, in absence of evidence of 
ankylosis (Diagnostic Code 5256) or impairment of the tibia 
and fibula (Diagnostic Code 5262), there is no basis for 
evaluating of the appellant's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
in excess of 20 percent for residual right knee injury from 
March 1, 1998.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55-56 (1990).

With regard to the claim for increase for each period of time 
in question, the Board has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  However, there is no evidence 
that the right knee disorder presents such an exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  While the appellant's 
private physician reported in June 1994 that the appellant 
was totally disabled from performing any type of work 
presumably involving use of the knee, the records shows that 
the appellant is adversely effected by nonservice-connected 
disorders of the left knee and back, along with dysthymia, 
that only in concert with his right knee disability cause 
marked interference with employment.  Also, while the 
appellant was hospitalized for repair a torn meniscus on two 
occasions, in 1995 and 1998, he has not had "frequent 
periods of hospitalization," such as, multiple 
hospitalization within a short span of time.  In the absence 
of such factors, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

II.  Total Ratings Based on Individual Unemployability

As a preliminary matter, the Board finds that the appellant's 
claim for a total evaluation based on individual 
unemployability due to his service-connected disability is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Court has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly and sufficiently developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The evidence includes the service medical 
records and records of treatment following service, along 
with several VA examination reports and sworn testimony from 
the appellant and his spouse from a December 1996 personal 
hearing.  In addition, records from the Social Security 
Administration have been obtained.  The Board is not aware of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the appellant with the 
development of the evidence is required.

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more." 38 C.F.R. § 4.16(a) (1999).

In this case, the appellant clearly does not meet the 
percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  Service connection has 
been established only for the residuals of the appellant's 
right knee injury, status post arthroscopies, and this 
disability has been evaluated as 20 percent disabling since 
March 1, 1998.  As such, a total evaluation on this basis is 
not warranted.

However, "[i]t is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled."  38 C.F.R. § 4.16(b).  The appellant clearly 
contends that he is unable to perform substantially gainful 
employment, but from statements of the appellant and VA and 
Social Security medical records, it is clear the appellant is 
totally disabled due to additional disabilities combined with 
the impairment caused by his service-connected right knee 
disability.  In this regard, the Board would observe that 
none of the VA medical records associated with the claims 
file contained an opinion that the appellant's right knee 
disorder alone renders him unable to pursue substantially 
gainful employment.  Although a private physician reported in 
June 1994 that the appellant was totally disabled from 
performing any type of work presumably involving use of the 
right knee, this opinion seems to ignore that VA and Social 
Security Administration records shows that the appellant is 
concurrently adversely effected by nonservice-connected 
disorders of the left knee and back, along with dysthymia.

Based on this evidence, the Board finds and concludes that 
the evidence of record does not demonstrate that the 
appellant is unable to perform substantially gainful 
employment due to the manifestations of his service-connected 
right knee disability alone.  As such, the appellant is not 
entitled to a total evaluation based on individual 
unemployability due to his service-connected disability.


ORDER

An evaluation in excess of 20 percent prior to May 30, 1995, 
for residuals of right knee injury is denied.

A 30 percent evaluation from August 1, 1995 to January 16, 
1998, for residuals of right knee injury, status post 
arthroscopy, is granted along with a separate 10 percent 
evaluation for arthritis and instability of the right knee 
with limitation of motion.

An evaluation in excess of 20 percent for residuals of right 
knee injury, status post arthroscopies, from March 1, 1998, 
is denied along with a separate 10 percent evaluation for 
arthritis and additional disability.

A total rating based on individual unemployability is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


